Case 1:18-cv-01770-PEC Document 12 Filed 07/02/19 Page 1of1

In the United States Court of Federal Claims

No. 18-1770C

(Filed: July 2, 2019)

 

 

)

JOHN WESLEY SIMS, )
)

Plaintiff, )

)

v. )
)

UNITED STATES, )
)

Defendant. )

)

ORDER

On June 7, 2019, the court issued a show cause order in this matter. See ECF
No. 11. Therein, the court directed pro se plaintiff to file a response to the court’s show
cause order, on or before June 21, 2019, “explaining why this action should not be
dismissed for failure to prosecute under RCFC 41(b).” Id. at 1. The court’s order
futher stated that “[d]ismissal pursuant to this rule ‘operates as an adjudication on the
merits.’ If plaintiff fails to meet this deadline, this case will be dismissed.” Id. As of
the filing of this order, the court has not received any filings from plaintiff.

Accordingly, pursuant to RCFC 41(b), the clerk’s office is direct to ENTER final
judgment DISMISSING plaintiff's complaint, with prejudice, for failure to prosecute.

IT IS SO ORDERED.

Rinca® Grp wy. Suetin
ATRICIA E. CAMPBELL-SMITH
judge
